UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6454


MARK A. BARNES,

                  Plaintiff – Appellant,

          v.

NANCY PARR, Head Commonwealth Attorney; DAVID J. WHITTED,
Deputy   Commonwealth  Attorney;   D.   J.  GEIGER,   Deputy
Executive Director Virginia Indigent Defense Commission,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00160-LMB-TCB)


Submitted:   July 13, 2011                       Decided:   July 18, 2011


Before DAVIS and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Barnes, Appellant Pro Se. Jeff W. Rosen,                PENDER   &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark    A.    Barnes   appeals        the   district    court’s    order

dismissing     his    42     U.S.C.       § 1983    (2006)    complaint       without

prejudice.     The district court dismissed the complaint pursuant

to Heck v. Humphrey, 512 U.S. 477, 487 (1994), finding that the

complaint challenges the fact or duration of Barnes’ confinement

and thus should have been raised in a petition under 28 U.S.C. §

2254 following exhaustion of state remedies.                    We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                       Barnes v. Parr,

No. 1:11-cv-00160-LMB-TCB (E.D. Va. Mar. 22, 2011).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the    materials      before    the    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2